Citation Nr: 1018744	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  01-02 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The Board most recently addressed the case in September 2008 
when it, in part, reopened a previously denied claim of 
service connection for hearing loss.  The Board remanded for 
further development the hearing loss claim along with the 
claim of service connection for tinnitus and the issue of 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
hypertension.

In November 2008, while the case was most recently at the 
agency of original jurisdiction (AOJ), the Veteran submitted 
a statement indicating that he would like to withdraw the 
appeals pertaining to hearing loss and tinnitus.  Shortly 
thereafter, the Veteran submitted multiple statements 
indicating that he did not want to withdraw the two appeals 
and that he in fact wished to continue with the two appeals 
along with the appeal of the hypertension issue.  The AOJ 
ultimately continued to develop the hearing loss and tinnitus 
claims and re-adjudicated the two claims in January 2010 as 
if they were still on appeal.  Given these circumstances, the 
Board finds that the Veteran retracted his November 2008 
statement and did not effectively withdraw the two claims.  
Therefore, the hearing loss and tinnitus claims remain on 
appeal before the Board.


FINDINGS OF FACT

1.  The Veteran does not have hearing loss that is 
attributable to his active military service.

2.  The Veteran does not have tinnitus that is attributable 
to his active military service.

3.  By a September 2001 rating decision, the RO denied a 
petition to reopen a claim of service connection for 
hypertension.

4.  Evidence received since the RO's September 2001 decision 
does not, by itself or when considered with previous evidence 
of record, relate to an unestablished fact necessary to 
substantiate the hypertension claim; nor does it raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).

2.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

3.  The September 2001 RO decision, which denied the 
Veteran's petition to reopen a claim of service connection 
for hypertension, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2002).

4.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for 
hypertension has not been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claims on appeal has been accomplished.  
Through a September 2003 notice letter, and a December 2008 
notice letter that was sent pursuant to the Board's 
September 2008 remand, the Veteran and his representative 
were notified of the information and evidence needed to 
substantiate the Veteran's claims of service connection for 
hearing loss, tinnitus, and hypertension, including on the 
basis of secondary service connection.  The December 2008 
letter provided the Veteran with the general criteria for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Pursuant to the Board's September 2008 remand, the December 
2008 letter told the Veteran that new and material evidence 
was needed to reopen the previously denied service connection 
claim concerning hypertension.  New and material evidence was 
defined and the Veteran was told when and why the claim was 
previously denied in accordance with Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Notably, he was informed that medical 
opinion evidence attributing his hypertension to his military 
service or to a service-connected disability, such as 
diabetes mellitus, would constitute new and material 
evidence.  Although the complete notice was not provided 
until after the RO initially adjudicated the Veteran's 
claims, the claims were properly re-adjudicated in January 
2010, which followed the December 2008 notice letter.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the September 2003 and December 
2008 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the Veteran was notified that VA was responsible for 
obtaining relevant records from any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  Additionally, the notice 
letters asked the Veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
claimed disabilities.  Consequently, a remand of the three 
issues on appeal for further notification of how to 
substantiate the claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have treatment records from the VA Medical Center (VAMC) in 
Syracuse, New York, as well as its associated outpatient 
clinics.  Records from multiple private treatment providers 
identified by the Veteran have also been obtained.  
Additionally, the AOJ requested and received records from the 
Social Security Administration (SSA).  In May 2009, pursuant 
to the Board's September 2008 remand, the Veteran was 
provided a VA examination in connection with the hearing loss 
and tinnitus claims, the report of which is of record.  That 
examination report contains sufficient evidence by which to 
decide the claim regarding the origin of the Veteran's 
hearing loss and tinnitus.  The Board notes the duty to 
provide an examination does not apply to a claim to reopen a 
finally adjudicated claim without the submission or receipt 
of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  
As discussed in detail in the analysis section, the Veteran's 
hypertension claim has not been reopened; thus, an 
examination is not required.  Nevertheless, a February 2007 
VA examination addressed the possible relationship between 
the Veteran's hypertension and his service-connected diabetes 
mellitus.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

II. Analysis

A. Service Connection-Hearing Loss and Tinnitus

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, certain 
chronic diseases, such as sensorineural hearing loss, may be 
presumed to have been incurred during service if the disease 
becomes manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

Satisfactory lay or other evidence that an injury or disease 
was incurred in combat will be accepted as sufficient proof 
of service incurrence if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran asserts that he has bilateral hearing loss and 
tinnitus that are related to his active military service.  
Specifically, he states that loud noise associated with in-
service combat and an injury by claymore mine caused any 
current hearing loss and tinnitus.  The Veteran does not 
believe that post-service exposure to loud noise in the 
course of employment caused the current disabilities.  As a 
result, he contends that service connection is warranted for 
hearing loss and tinnitus.

The Veteran's service treatment and personnel records 
indicate that he was likely exposed to loud noise while 
participating in combat during military service.  The Veteran 
was assigned to an infantry unit and he received the Combat 
Infantryman Badge and the Purple Heart.  Additionally, it is 
noted in the records that the Veteran sustained injuries from 
a claymore mine.  Thus, in-service noise exposure is 
evidenced by the Veteran's service records.  Even though this 
is the case, a veteran who establishes in-service incurrence 
of an injury or disease through application of section 
1154(b) must nonetheless submit sufficient evidence of a 
causal nexus between that in-service event and a current 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).

In May 2009, the Veteran underwent VA audiological 
examination, in part, to determine whether he has impaired 
hearing for VA purposes and whether he has tinnitus.  
Audiometric testing revealed that the Veteran has impaired 
hearing in both ears under the provisions of 38 C.F.R. 
§ 3.385.  Additionally, the examiner diagnosed the Veteran 
with bilateral sensorineural hearing loss.  Moreover, the 
examiner endorsed the Veteran's report of having constant 
tinnitus.  Thus, the current disability element of a service 
connection claim is established by the evidence for both 
hearing loss and tinnitus.

A review of the evidence of record reveals that the Veteran 
was not diagnosed with sensorineural hearing loss or tinnitus 
until many years after his military service.  Although his 
service records contain evidence of noise exposure, there is 
no documentation of a diagnosis of hearing loss or tinnitus.  
The Veteran's July 1967 entrance examination does document a 
40 decibel audiometric reading at 500 Hertz for the right ear 
but no diagnosis was made concerning this clinical finding.  
The examiner did not note any defects and the Veteran was 
considered fit for military duty.  Notably, the Veteran's 
September 1969 separation examination was normal with respect 
to the ears, including the audiometric testing.  No diagnosis 
of hearing loss or tinnitus was made.

In February 1970, shortly after his separation from service, 
the Veteran underwent a general VA examination.  He did not 
complain of hearing loss or tinnitus at that time and the 
examiner noted that the Veteran's ears were normal.  In 
February 1971, he underwent another general VA examination 
when his ears were again listed as normal.  At that 
examination, the Veteran reported that he was told that he 
had impaired hearing by his employer in November 1970.

Several records pertaining to employment hearing tests from 
Oneida Silversmiths are associated with the claims file.  A 
November 1970 entry is of record indicating that the Veteran 
worked as a drop operator.  However, it does not document 
that the Veteran had hearing loss or tinnitus.  In fact, the 
medical history section of the November 1970 record reflects 
that the Veteran had never had tinnitus, an earache, a 
running ear, an ear injury, ear surgery, a head injury with 
unconsciousness, or hearing loss in the immediate family.  
The audiogram from November 1970 does not contain results 
reflective of hearing impairment for VA purposes.  Additional 
hearing tests from Oneida, dated in March 1971, March 1972, 
February 1973, September 1975, May 1977, September 1978, May 
1979, March 1980, and March 1981, do not document that the 
Veteran had hearing loss.  Associated audiogram testing is 
not reflective of impaired hearing for VA purposes.  In 
March 1971, the Veteran did complain of having an earache in 
the left ear for three weeks.  In May 1977, he again denied 
ever having tinnitus.  Multiple audiograms from Oneida 
Silversmiths, dating from January 1982 to March 1988, 
continued to fail to show impaired hearing for VA purposes 
except for a January 1983 audiogram that documented a 40 
decibel audiometric reading at 4000 Hertz for the left ear.  
An undated letter from the medical director at Oneida 
Silversmiths that was received in August 1986 indicates that 
the Veteran had a hearing loss compared to the normal 
population in the higher frequencies.  The letter noted that 
it was not possible to establish the cause of the loss.

In November 1998, the Veteran underwent VA examination 
primarily in connection with a psychiatric claim.  He 
reported that he had hearing loss at that time, but the issue 
was not addressed.  Records from SSA contain hearing 
evaluations from Dr. R.E.A., dated in September 1992 and 
March 1993, that appear to be part of a workers compensation 
claim.  In September 1992, Dr. R.E.A. noted that the Veteran 
complained of hearing difficulty and his hearing had very 
significantly changed since 1970.  Dr. R.E.A. stated that the 
change progressed gradually over the years with a more rapid 
progression over the past four or five years.  Dr. R.E.A. 
advised that the Veteran should try to work in a different 
area of the Oneida plant that did not expose him to so much 
noise and that he should continue to wear ear plugs and ear 
muffs when working.  In March 1993, Dr .R.E.A. noted that the 
Veteran had been exposed to gun shots in Vietnam, but the 
Veteran told Dr. R.E.A. that his hearing was fine following 
his discharge and he had no problems.  It was noted that the 
Veteran began working at Oneida in 1970 running a drop 
hammer-a very noisy instrument.  Although the Veteran always 
wore ear protection, Dr. R.E.A. found that there was 23 years 
of noise exposure.  Dr. R.E.A. diagnosed the Veteran with 
bilateral sensorineural hearing loss that was compatible with 
noise exposure.  However, Dr. R.E.A. did not expressly offer 
an opinion as to the specific origin the Veteran's hearing 
loss.

More recent medical records from the Syracuse VAMC show 
treatment in the audiology department beginning in March 
2004.  The Veteran reported a history of hearing difficulties 
for the past 10 to 20 years, or approximately 1984.  He also 
reported experiencing a buzzing tinnitus in both ears that 
first started 10 years prior, or approximately 1994.  It was 
noted that the Veteran was involved in combat in Vietnam and 
that he also worked for Oneida for 25 years in and out of 
noisy areas without hearing protection.  He was diagnosed 
with sensorineural hearing loss in each ear.

The Board does not find that this evidence, alone, 
substantiates the Veteran's claims.  Neither hearing loss or 
tinnitus was diagnosed in service.  The evidence reflects 
that the Veteran had both in-service and post-service 
exposure to loud noise.  Hearing loss and tinnitus were first 
diagnosed many years after military service and no clinician 
had expressly commented on the specific origin of either 
disability.  This is not a case with an absence of treatment 
records for many years.  Instead, there are records from 
regular intervals after the Veteran's separation from 
military service.  When there is a post-service initial 
diagnosis of a disability, service connection may still be 
granted when all the evidence establishes that the disability 
was incurred in service.  See 38 C.F.R. § 3.303(d).  
Consequently, the Board remanded the claims in September 2008 
for a VA audiological examination and an opinion as to the 
possible relationship between any current hearing loss and/or 
tinnitus and the Veteran's military service.

As noted previously, a May 2009 VA examination reflects that 
the Veteran has bilateral sensorineural hearing loss and 
tinnitus.  The VA audiologist, L.A.K, indicated that she 
carefully reviewed the claims file and examined the Veteran.  
L.A.K. noted an accurate medical history and included in the 
report the audiometric testing results from the Veteran's 
military service and several of the results from his post-
service employment with Oneida.  The previously described 
noise exposure from combat during military service and from 
the drop hammer during post-service employment was also 
noted.  In providing an opinion, L.A.K. stated audiometric 
evaluation upon separation from service yielded normal 
hearing bilaterally.  She stated that there was no evidence 
of disabling hearing at the time of discharge.  L.A.K. found 
that testing from Oneida up to 13 years after service yielded 
normal hearing bilaterally.  Therefore, it was her opinion 
that the Veteran's current hearing impairment was not the 
result of noise and other conditions encountered when in the 
military.  In regards to tinnitus, L.A.K. gave the opinion 
that the Veteran's tinnitus was not at least as likely as not 
due to noise and other conditions encountered when in the 
military.  L.A.K. pointed to the absence of treatment for or 
complaints of tinnitus in the record and the fact that the 
Veteran denied experiencing tinnitus at the 1971 employment 
hearing evaluation.

In consideration of the evidence of record, the Board finds 
that the Veteran does not have hearing loss that is 
attributable to his active military service.  The Board also 
finds that the Veteran does not have tinnitus that is 
attributable to his active military service.  In addition to 
the several hearing evaluations that were conducted 
subsequent to the Veteran's military service that failed to 
show that he had impaired hearing for VA purposes or 
tinnitus, L.A.K.'s May 2009 report on the matters constitutes 
the only probative medical opinion that unequivocally 
addresses whether there is a relationship between the 
Veteran's two disabilities and his military service.  L.A.K. 
considered the Veteran's theory of a link to his in-service 
noise exposure, but she did not endorse such a theory.  
Instead, L.A.K. opined that hearing loss was not the result 
of military service and tinnitus was not at least as likely 
as not the result of service.  L.A.K.'s opinion is persuasive 
as she was able to review the relevant evidence in the claims 
file, examine the Veteran, and the opinion is supported by 
the record.  The Board has considered the Veteran's 
statements wherein he maintains that he believes that both 
his hearing loss and tinnitus are related to his military 
service.  However, in this case, finding such a link requires 
the type of medical expertise that L.A.K. possesses as an 
audiologist.  Without sufficient evidence that the Veteran's 
hearing loss or tinnitus were incurred in active military 
service, service connection is not warranted for either 
disability on a direct basis.  See 38 U.S.C.A. §§ 1110; 
38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that there is no objective 
evidence that sensorineural hearing loss manifested itself to 
a compensable degree within one year of the Veteran's 
separation from military service.  The record contains 
medical evidence from the one year period following the 
Veteran's period of military service.  The February 1970 VA 
examination report indicated that the Veteran's ears were 
normal.  As noted previously, impaired hearing for VA 
purposes in the left ear was first documented in employment 
records no earlier than 1983, which was over 13 years after 
service.  A diagnosis of bilateral sensorineural hearing loss 
is not documented until Dr. R.E.A. provided one in 1993.  
Thus, service connection is not warranted for hearing loss on 
a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

For all the foregoing reasons, the Board finds that the 
claims of service connection for hearing loss and tinnitus 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claims of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).

B. Petition to Reopen a Previously Denied Claim-Hypertension

The Veteran asserts that he has hypertension that was caused 
or has been made chronically worse by his service-connected 
diabetes mellitus.  He has previously stated that his 
hypertension is related to his military service, including as 
a result of exposure to herbicide agents such as Agent 
Orange.  Thus, the Veteran contends that service connection 
is warranted for hypertension on both a direct and secondary 
basis.  

Under 38 C.F.R. § 3.310, service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury, or for the degree of 
disability resulting from aggravation of a non-service-
connected disability by a service-connected disability.  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board 
notes that there has been an amendment to the provisions of 
38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) 
(codified at 38 C.F.R. § 3.310 (2009)).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the United States Court of 
Appeals for Veterans Claim's (Court) 1995 ruling in Allen, it 
was made clear in the comments to the regulation that the 
2006 changes were intended to place a burden on the claimant 
to establish a pre-aggravation baseline level of disability 
for the non-service-connected disability before an award of 
service connection based on aggravation may be made.  This 
had not been VA's practice, which strongly suggests that the 
revision amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, which version favors 
the claimant.  See 38 C.F.R. § 3.310 (2006).

As noted in the September 2008 remand, a claim of 
hypertension/high blood pressure was originally adjudicated 
by the RO in December 1995.  The Veteran appealed the denial 
of the claim to the Board.  By a February 2000 decision, the 
Board denied service connection for hypertension.  In the 
decision, the Board acknowledged that the Veteran had been 
diagnosed with hypertension.  The Board considered several 
theories of entitlement, including service connection on a 
presumptive basis concerning a chronic disease, on a 
presumptive basis concerning exposure to herbicides, and on a 
direct basis (to include as a result of exposure to 
herbicides).  In denying the claim, the Board found that the 
presumptions could not be applied to the Veteran's case and 
that there was no competent medical nexus evidence relating 
the current disability of hypertension to the Veteran's 
active military service.  See 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309.  The Board's February 2000 decision is final.  
See 38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1999).

In December 2000, the Veteran petitioned to reopen his claim 
of service connection for hypertension.  The RO did not 
reopen the claim because it determined that new and material 
evidence had not been received.  The claim was denied by a 
September 2001 rating decision.  The Veteran did not appeal 
the claim and it became final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).  In March 2003, 
the Veteran submitted a claim for service connection that was 
essentially another petition to reopen the claim.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).  The Board notes that 38 C.F.R. 
§ 3.156 was revised, effective October 6, 2006, but the 
changes affect only those claims where new service department 
records are obtained.  71 Fed. Reg. 52455-57 (Sept. 6, 2006).  
The definition of new and material evidence in 38 C.F.R. 
§ 3.156(a) remains the same.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by case law, new evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not merely cumulative of other 
evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim now under consideration is the September 2001 RO 
decision.  For purposes of the new and material analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As 
noted in the September 2008 remand, the RO apparently 
reopened the claim as the claim was adjudicated on the merits 
in the May 2006 rating decision that is on appeal.

The evidence of record at the time of the September 2001 RO 
decision included:  the Veteran's service treatment and 
personnel records; treatment records and examination reports 
from the Syracuse VAMC, dated from February 1970 to January 
1999; employment hearing evaluations from Oneida 
Silversmiths, dated from November 1970 to August 1986; 
private treatment records from Dr. H.H., dated from February 
1987 to April 1987; records from State University of New 
York, dated from March 1994 to January 1996; letters from Dr. 
J.A.A., dated in May 1999 and April 2000; and statements from 
the Veteran and his representative.

The evidence previously of record included service records 
that do not reflect that the Veteran was treated for high 
blood pressure or diagnosed with hypertension.  A blood 
pressure reading was noted at his July 1967 entrance 
examination and his September 1969 separation examination.  
The results were similar-130/80 and 132/82, respectively.  
At his separation examination, the Veteran did indicate he 
had pain in his chest.  A small mass was found on his left 
breast which was subsequently removed and characterized as 
gynecomastia.

The VA records that were associated with the claims file at 
the time of the prior decision include a February 1970 
examination report.  This was probative evidence in regards 
to whether the Veteran had hypertension that manifested as a 
chronic disease within one year of his separation from 
service.  Notably, the Veteran's blood pressure was read as 
125/80 and his heart was found to be normal on examination.  
An examination one year later in February 1971 documented a 
blood pressure of 135/70.  His heart was again considered to 
be normal.  The Veteran submitted a May 1980 from what 
appears to be a private treating physician that included 
blood pressure readings from several office visits from 
February 1973 to February 1980.  They ranged from 140/85 to 
155/95.  VA treatment records, dated from December 1979 to 
August 1983 showed blood pressure readings ranging from 
118/70 and 130/60 to 140/90.  None of these records noted 
that the Veteran had high blood pressure or hypertension.

The first documented diagnosis of hypertension is seen in the 
private treatment records from Dr. H.H., dated from February 
1987 to April 1987.  Those records simply list hypertension 
as a diagnosis without any further comment.  In July 1992, a 
VA scars examination was conducted, but the examination also 
addressed other medical problems.  The Veteran's blood 
pressure was 165/105 and he was diagnosed with hypertension.  
The examiner noted that the Veteran reported that he was told 
he had hypertension in 1986.  May 1999 and April 2000 letter 
from Dr. J.A.A. indicate that the Veteran had diabetes and 
hypertension.

The evidence previously of record included information that 
the Veteran had both hypertension and diabetes.  Given the 
manner in which the claim was previously denied, submission 
of new and material evidence pertaining to the nexus element 
of the service connection claim could reopen the claim.  The 
Veteran could submit competent medical evidence showing a 
relationship between his post-service diagnosis of 
hypertension and his military service (including as a result 
of exposure to Agent Orange) or a relationship between his 
hypertension and a service-connected disability such as 
diabetes mellitus.  (The Veteran was awarded service 
connection for diabetes mellitus in December 2001.)

As noted in the September 2008 remand, the Veteran submitted 
the new theory of entitlement on the basis of secondary 
service connection after the last final decision regarding 
hypertension.  The Court has held that claims of service 
connection and secondary service connection are not two 
different claims.  See Robinson v. Mansfield, 21 Vet. 
App. 545, 550-51 (2008).  That is, if the theories all 
pertain to the same benefit for the same disability, they 
constitute the same claim.  Id.  In the Veteran's case, 
raising a new theory of entitlement in and of itself is not 
sufficient to reopen the claim.

Since the September 2001 RO decision, the new evidence that 
has been added to the record includes:  treatment records and 
examination reports from the Syracuse VAMC, dated from 
November 1988 to January 2010; private treatment records from 
Dr. D.C.A., dated from October 1994 to December 1995; records 
from Dr. J.A.A., dated from March 1994 to May 2003; records 
from Dr. R.J.M., dated from July 1995 to February 1997; 
records in connection with the Veteran's SSA disability 
claim; and statements from the Veteran and his 
representative.

To the extent the new evidence relates to the hypertension 
claim, it shows that the Veteran has received regular 
treatment for hypertension and diabetes mellitus at the 
Syracuse VAMC and private facilities.  Although there is a 
significant amount of new evidence relating to the Veteran's 
treatment of his hypertension and diabetes mellitus, this 
type of evidence is not considered material as it constitutes 
the type of information that was already considered when the 
petition to reopen the claim was denied by the RO in 
September 2001.  That is, the current disability element of 
the Veteran's service connection claim had already been 
established.  This was also the case when the claim was 
decided by the Board on the merits in February 2000 as well.  
Records from Drs. J.A.A. and R.J.M. that show treatment for 
both hypertension and diabetes mellitus since the 1990s, but 
do not contain opinion evidence as to their relationship, if 
any, or a possible relationship between the Veteran's 
hypertension and his military service.  The lack of this type 
of evidence is similarly absent from the VA treatment records 
regarding hypertension and diabetes mellitus.

The new evidence includes two VA examination reports that 
concern the Veteran's hypertension and diabetes mellitus.  
One examination report, dated in February 2002, is similar to 
the treatment records in that it does not contain the type of 
evidence that is relevant to the nexus element of the service 
connection claim.  The examiner primarily addressed the 
symptoms and manifestations associated with the Veteran's 
hypertension and diabetes mellitus.  The examiner did not 
comment on any relationship between the two disabilities.  
Although a varying history of hypertension was noted, there 
was no mention of hypertension being related to military 
service.

One piece of new evidence that directly pertains to the 
possible relationship between the Veteran's hypertension and 
diabetes mellitus is a February 2007 VA examination report.  
The examiner, after reviewing the claims file and examining 
the Veteran, provided a diagnosis of primary essential 
hypertension.  The examiner stated that the hypertension pre-
existed the diagnosis of diabetes by a significant number of 
years.  The examiner noted that there was no evidence of 
nephropathy based on the then most recent urine microalbumin 
testing and BUN and creatitine were within the reference 
range.  The examiner gave the opinion that it is not at least 
as likely as not that the diabetes had caused the 
hypertension.  The examiner also gave the opinion that it is 
not at least as likely as not that diabetes aggravated the 
management of the Veteran's primary essential hypertension at 
that time.  This type of evidence is in contrast to the type 
of evidence needed to reopen the claim.  The evidence 
pertains to an unestablished fact necessary to substantiate 
the claim (the nexus element), but it weighs against the 
claim rather than raises a reasonable possibility of 
substantiating the claim.

The Veteran has submitted statements to the effect that the 
treatment providers have related his hypertension to his 
service-connected diabetes mellitus.  However, this is not 
the case with review of the records from the treatment 
providers.  Additionally, any "new" statements from the 
Veteran or his representative contending that the Veteran's 
hypertension was incurred in service, or was caused or has 
been made worse by his diabetes mellitus, are merely 
cumulative and redundant of contentions previously of record.

Based on the above review, the Board finds that the newly 
submitted evidence does not constitute new and material 
evidence in connection with the Veteran's claim of service 
connection for hypertension.  Although much of the evidence 
is new because it was not previously before VA decision 
makers, the evidence is not material because it is only 
consists of supporting evidence of the elements of the 
service connection claim that had previously been met.  The 
evidence does not materially relate to the nexus element of a 
service connection claim-to a link between the Veteran's 
hypertension and military service (including exposure to 
Agent Orange) or a service-connected disability such as 
diabetes mellitus.  Additionally, the new evidence does not 
indicate that the Veteran's hypertension manifested itself 
within one year of his separation from military service.   
The absence of this type of evidence were the reasons that 
the claim was denied on the merits by the Board in 
February 2000 and why the claim was not reopened by the RO in 
September 2001.  

In sum, the new evidence does not relate to an unestablished 
fact necessary to substantiate the claim of service 
connection for hypertension and it does not raise a 
reasonable possibility of substantiating the claim.  New and 
material evidence has not been submitted.  Thus, the 
application to reopen the claim of service connection for 
hypertension must be denied.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  As new and material evidence to reopen 
the finally disallowed claim has not been received, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

The petition to reopen a claim of service connection for 
hypertension is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


